Citation Nr: 1326463	
Decision Date: 08/20/13    Archive Date: 08/26/13

DOCKET NO.  08-21 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Whether an August 23, 1995 rating decision denying service connection for posttraumatic stress disorder (PTSD) may be revised or amended on the basis of clear and unmistakable error (CUE).  

2.  Whether an August 23, 1995 rating decision denying service connection for a chronic digestive disorder may be revised or amended on the basis of clear and unmistakable error (CUE).  

3.  Entitlement to a compensable initial rating for gastroesophageal reflux disorder (GERD).  

4.  Entitlement to an effective date earlier than May 1, 2008 for the award of a 70 percent rating for the Veteran's service-connected PTSD.  

5.  Entitlement to an effective date earlier than December 11, 2006 for the grant of service connection for GERD.  

(The issue of entitlement to an effective date earlier than June 16, 2005 for the grant of service connection for PTSD is addressed in a separate decision).  


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs Division


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1969, including a year of service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of June 2009, June 2010, October 2011, and January 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  

The Veteran testified in a Travel Board hearing before a member of the Board in June 2012.  A transcript from this hearing has been associated with the Veteran's claims file.  As the Veteran presented testimony before different members of the Board regarding his claim for an earlier effective date for the grant of service connection for PTSD, that issue is addressed in a separate decision.  

Before turning to the merits of the claims, a review of the complex procedural history of the Veteran's claims is instructive.  The Veteran sought service connection for PTSD and a chronic digestive disorder in a November 1994 claim.  These claims were denied in an August 23, 1995 rating decision.  The Veteran filed a timely Notice of Disagreement with this decision, and the RO issued a Statement of the Case in May 1997.  The Veteran did not file a Substantive Appeal, so that rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The Veteran sought to reopen his claim for service connection for PTSD in a claim received on June 16, 2005.  The RO granted this claim in a September 2006 rating decision.  

In a claim received December 14, 2006, the Veteran sought to reopen his claim for a chronic digestive disorder (which he claimed as stomach trouble), and he asserted that he should receive an earlier effective date for the award of service connection for PTSD.  In a June 2007 rating decision, the RO declined to reopen the Veteran's claim for service connection for a chronic digestive disorder, and it denied the Veteran's claim for an earlier effective date for service connection for PTSD.  The Veteran filed a Notice of Disagreement with this decision, and the RO issued a Statement of the Case in May 2008.  The Veteran thereafter filed a timely Substantive Appeal.  

In that July 2008 Substantive Appeal, the Veteran also sought an increased rating for his PTSD.  The RO granted that claim in a June 2009 rating decision, raising his rating to 70 percent effective May 1, 2008, the date that it was ascertainable that his disability had increased in severity.  

The Veteran then testified in a Travel Board hearing in August 2009.  In his hearing, the Veteran asserted CUE with the August 1995 rating decision that denied his claim for service connection for PTSD, and he also asserted that he was entitled to an effective date earlier than May 1, 2008 for the 70 percent disability rating for his PTSD.  In a February 2010 decision/remand, the Board referred these two issues to the RO for further action.  In that same decision/remand, the Board reopened the Veteran's claim for service connection for a chronic gastrointestinal disorder, and it remanded that claim and his claim for an earlier effective date for the grant of service connection for PTSD.  

Following this remand, the RO denied the Veteran's CUE claim with regard to the August 1995 denial of service connection for PTSD in a June 2010 decision.  The Veteran filed a timely Notice of Disagreement in July 2010.  The RO issued a Statement of the Case for this issue in September 2011.  The Veteran filed a Substantive Appeal in November 2011.  

In a November 2010 letter, the RO informed the Veteran that it interpreted his hearing transcript as a Notice of Disagreement for the issue of entitlement to an earlier effective date for his increased rating for PTSD.  The RO then issued a Statement of the Case for this issue in September 2011.  The Veteran filed a Substantive Appeal in September 2011.  

After the Board's remand, the RO granted the Veteran's claim for service connection for GERD in an October 2011 decision.  In November 2011, the Veteran filed a Notice of Disagreement with both the rating and the effective date assigned for his GERD.  The RO issued a Statement of the Case for these issues in March 2012.  In his June 2012 hearing, the Veteran asserted that he wished to file a Substantive Appeal with regard to these issues, and the VLJ who conducted the hearing took testimony on these issues.  The Veteran did file a Substantive Appeal, but it listed the wrong issues.  However, because the Board took testimony on these issues, the Board finds that VA has waived any objection to the procedural sufficiency of these claims.  Percy v. Shinseki, 23 Vet. App. 37, 47-48 (2009).

In November 2011, the Veteran stated that he wished to file a CUE claim with respect to the August 1995 denial of service connection for a chronic digestive disorder.  The RO denied that claim in a January 2012 rating decision.  The Veteran spoke of this denial in his June 2012 hearing, and the Board interprets his statements as a Notice of Disagreement with that January 2012 denial.  

The issues of CUE in an August 1995 rating decision denying service connection for a chronic gastrointestinal disorder, entitlement to an initial compensable rating for GERD, and entitlement to an effective date earlier than December 11, 2006 for the grant of service connection for GERD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran filed a claim for service connection for PTSD on November 2, 1994; the RO denied this claim in an August 23, 1995 rating decision.  The Veteran filed a Notice of Disagreement with this decision, but did not perfect his appeal following a May 1997 Statement of the Case.  

2.  The correct facts, as they were known at the time of the August 1995 rating decision were before the RO, and the statutory and regulatory provisions extant at the time were correctly applied.  

3.  In September 2006, the RO granted service connection for PTSD and assigned a 30 percent rating, effective from June 16, 2005.  The Veteran did not appeal the decision and it became final.

4.  On July 17, 2008, the RO received the Veteran's claim for an increased rating for PTSD.

5.  The Veteran did not submit a formal or informal claim for an increased rating prior to July 17, 2008.

6.  In a June 2009 rating decision, the RO increased the Veteran's rating for PTSD to 70 percent, effective May 1, 2008.

7.  It is not factually ascertainable that the Veteran's PTSD symptoms met the criteria for a 70 percent rating prior to May 1, 2008.  


CONCLUSIONS OF LAW

1.  The RO's August 1995 rating decision is not clearly and unmistakably erroneous.  38 U.S.C.A. §§ 1110, 5109A, 7104, 7105 (West 2002); 38 C.F.R. § 3.104(a), 3.105(a), 3.160(d), 20.302, 20.1103 (2012).

2.  The criteria for an effective date earlier than May 1, 2008 for the award of a 70 percent evaluation for the Veteran's service-connected PTSD have not been met.  38 U.S.C.A. §§ 5107(b), 5110, 7104 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.155, 3.157, 3.400 (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

First, VA's duties to notify and assist are not applicable to CUE claims.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); see also Hines v. Principi, 18 Vet. App. 227, 235 (2004).  A discussion of the VCAA with regard to this claim is thus unwarranted.  

With regard to the Veteran's earlier effective date claim for his increased rating for PTSD, a September 2008 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b)(1).  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claim was subsequently readjudicated, most recently in a March 2012 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  A VA examination germane to the claims on appeal was conducted in September 2008.  The Veteran has not argued, and the record does not reflect, that this examination was inadequate for rating purposes.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Instead, this examination contains information sufficient to rate the Veteran under the applicable Diagnostic Code.  

As noted above, the Veteran testified regarding the issues in this decision at a June 2012 hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

The VLJ complied with these requirements.  In the hearing, the VLJ identified the issues on appeal and asked the Veteran specific questions regarding each of his claims.  The Veteran also presented testimony and argument as to his specific contentions.  Further, the Veteran has submitted additional relevant evidence during the course of the appeals.  Thus, he has demonstrated actual knowledge of the ability to identify and submit additional relevant evidence and argument.  The duties imposed by Bryant have thus been satisfied.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486; Shinseki v. Sanders/Simmons, 556 U.S. 129 (2009).

II.  PTSD CUE Claim Based on the August 1995 Rating Decision 

Legal Framework

Generally, once a decision becomes final, it may only be revised by a showing of clear and unmistakable error (CUE).  See 38 C.F.R. §§ 3.104, 3.105.  CUE is recognized to be a very specific and rare kind of error of fact or law that compels the undebatable conclusion, to which reasonable minds could not differ, that the result in the decision in question would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  As such, to establish CUE, a claimant must assert more than a mere disagreement as to how the facts were weighed or evaluated.  Eddy v. Brown, 9 Vet. App. 52 (1996); see also Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir.) (expressly holding that in order to prove the existence of clear and unmistakable error, a claimant must show that an error occurred that was outcome-determinative, that is, an error that would manifestly have changed the outcome of the prior decision); Hines v. Principi, 18 Vet. App. 227, 235 (2004).

In Damrel v. Brown, 6 Vet. App. 242, 245 (1994), the Court explained that in order for clear and unmistakable error to exist: (1) "[e]ither the correct facts, as they were known at that time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  See also Russell v. Principi, 3 Vet. App. 310, 313 (1992).

When attempting to raise a claim of CUE, a claimant must describe the alleged error with some degree of specificity, and provide persuasive reasons as to why the result would have been manifestly different but for the alleged error. See Fugo, 6 Vet. App. at 43.  Where evidence establishes CUE, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a).  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of CUE had the same effect as if the corrected decision had been made on the date of the reversed decision.  Id.  

Factual Background 

The Veteran sought service connection for PTSD in November 1994.  In January 1995, the RO sent the Veteran a letter asking him to describe his stressors in detail and to provide medical evidence supporting his claim.  A second January 1995 letter asked the Veteran whether he had been treated at the VA and asked him to provide any other supporting evidence he had in his possession.  The Veteran did not reply to either of these letters.  Accordingly, the RO denied his claim in an August 23, 1995 rating decision, finding that his claim was not well grounded.  Specifically, the RO noted that the Veteran did not suffer from PTSD or any other psychiatric disorder during his active service, and that there was no evidence that he was currently suffering from any psychiatric disorder including PTSD.  

The Veteran filed a Notice of Disagreement with this decision in August 1996.  In a letter accompanying that disagreement, the Veteran wrote that, in conjunction with his claim, he had provided VA with the names and addresses of numerous doctors who had treated him.  He also stated that he currently suffered from PTSD, and he provided a separate letter summarizing his claimed stressors.  

Following this letter, the RO attempted to obtain evidence from the sources that the Veteran identified.  Numerous providers wrote that they no longer had records of the Veteran's treatment with them, and others provided information that is not relevant to this claim.  Three providers, however, sent evidence which is of particular relevance here.  First, records from the University of Montana Student Health Services show that the Veteran visited a psychiatrist - Dr. C.K. - from February 1974 to March 1978.  It is not clear the psychiatric condition Dr. C.K. diagnosed the Veteran as suffering from, but he did note that the Veteran had complaints of depression and anxiety.  Second, records from T.C., MD from February 1992 to September 1996 show that the Veteran was treated for "anxiety" and "dysthymia or depression."  Dr. T.C. noted that the Veteran had a history of PTSD, but he did not diagnose the Veteran as suffering from this condition.  Finally, in an October 1996 letter, a readjustment counseling therapist from the Missoula Vet Center wrote that the Veteran had attended 11 counseling sessions beginning in May 1985, and that the focus of the treatment was "war zone related [PTSD]."  That therapist further wrote that the Veteran had not been a client of the Vet Center's since that time, but that he knew the Veteran and knew that the Veteran continued to struggle with "depression."

In a May 1997 Statement of the Case, the RO continued the denial of the Veteran's claim.  That Statement of the Case listed the evidence it reviewed, including those items summarized above.  In the reasons and bases section, the RO listed the criteria necessary for a grant of service connection for PTSD.  It found that based on its review of the evidence, that "there is no confirmed diagnosis of posttraumatic stress disorder which would permit a finding of service connection."

Analysis 

In various letters to the RO and in his two hearings, the Veteran has advanced two arguments in support of his claim: first, that VA failed to assist him in developing his claim (including by failing to order a VA examination); and second, that VA did not properly consider evidence that was before it when it denied his claim.  

As a threshold matter, the Board finds that the arguments advanced by the Veteran allege clear and unmistakable error with the requisite specificity.  See Simmons v. Principi, 17 Vet. App. 104 (2003).  The Board will therefore adjudicate the merits of his claim.

With respect to the Veteran's first argument, the Board notes that "a breach of the duty to assist cannot constitute CUE."  Cook v. Principi, 318 F.3d 1334, 1344 (Fed. Cir. 2002).  In Cook, the Federal Circuit wrote that a purported failure in the duty to assist cannot give rise to CUE, nor does it result in "grave procedural error" so as to vitiate the finality of a prior, final decision.  Id.  Thus, the Veteran's contention that the RO did not assist him in the development of his claim, including by not ordering an examination, cannot serve as a reason for revising or amending the original, August 1995 decision that denied him service connection for PTSD.  

With respect to the Veteran's second argument, the Board disagrees with the Veteran's contention.  Under the law applicable at the time of the Veteran's claim, service connection for PTSD required "medical evidence establishing a clear diagnosis of the condition, credible supporting evidence that the claimed inservice stressor actually occurred, and a link, established by medical evidence, between current symptomatology and the claimed inservice stressor."  38 C.F.R. § 3.304(f) (1995).  Under this standard, the medical evidence identified by the Veteran and obtained by VA did not contain a "clear diagnosis of the condition."  While the counselor from the Vet Center noted that the Veteran had been treated for PTSD in the past, he did not state that the Veteran was currently suffering from this condition or that he had received any treatment past 1985.  Further, though Dr. T.C. also stated that the Veteran had a history of PTSD, Dr. T.C. himself did not diagnose the Veteran as suffering from this condition, instead finding that the Veteran suffered from anxiety and depression/dysthymia.  This fact is especially important here, as Dr. T.C. provided the only medical evidence that was contemporaneous with the Veteran's claim, and that evidence failed to show a clear diagnosis of PTSD.  

To the extent that subsequent revisions to the regulations (such as the enactment of the VCAA) and developments in case law would have changed this outcome, such considerations are irrelevant, as "clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question."  Damrel, 6 Vet. App. at 245.  

In summary, the Board finds that the Veteran's two arguments in support of his CUE claim fail to show that the correct facts were not before the RO at the time of its August 1995 decision, or that the statutory or regulatory provisions in effect at that time were incorrectly applied.  The preponderance of the evidence is against the Veteran's CUE claim; there is no doubt to be resolved, and the claim to revise or amend the August 1995 rating decision on the basis of CUE for denying the Veteran's claim for service connection for PTSD must be denied.  

IV.  Earlier Effective Date for 70 Percent Rating for PTSD

Legal Framework

Generally, the effective date for an increased rating is the date of receipt of the claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  If, however, the claim is filed within one year of the date that the evidence shows that an increase in disability has occurred, the effective date is the earliest date as of which an increase is factually ascertainable (not necessarily the date of receipt of the evidence).  38 C.F.R. §§ 3.157 (b) (1); 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 125, 126-27 (1997).  If the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of the claim.  38 C.F.R. § 3.400(o)(1), (2).  If the increase occurred after the date of the claim, the effective date is the date of increase.  Id.

For VA compensation purposes, a "claim" is defined as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  It must "identify the benefit sought."  38 C.F.R. § 3.155(a).  Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).

VA must look to all communications from a claimant that may be interpreted as an application or claim, both formal and informal, for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  Additionally, 38 C.F.R. § 3.157(b) provides in pertinent part that once a formal claim for compensation has been allowed, receipt of a VA examination or hospitalization report will be accepted as an informal claim for increased benefits.  The date of outpatient or hospital examination or date of admission will be accepted as the date of claim.  38 C.F.R. § 3.157(b)(1).

The Veteran's PTSD has been evaluated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9411.  Under the General Rating Formula, a 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

Factual Background

In a Substantive Appeal received on July 17, 2008, the Veteran raised a claim of entitlement to an increased rating for his service-connected PTSD.  He underwent a VA examination in September 2008.  In a June 2009 rating decision, the RO increased the Veteran's rating for his PTSD from 30 percent to 70 percent.  The RO assigned an effective date of May 1, 2008 (which is earlier than the date of his claim for an increased rating).  

The Veteran did not file a formal Notice of Disagreement with this decision; instead, in his August 2009 hearing, the Veteran raised the issue of entitlement to an earlier effective date for the increase in his disability benefits.  The RO treated his testimony as a Notice of Disagreement, and in September 2011, it issued a Statement of the Case that denied an effective date earlier than that already assigned.  The Veteran filed a timely Substantive Appeal in November 2011.  

Analysis

The evidence shows that the Veteran filed a claim for an increased rating for PTSD in July 2008.  The Board notes that there are no formal or informal claims submitted prior to that date.  There are no claims for an increased rating between the final September 2006 rating decision which granted service connection for PTSD and assigned a 30 percent rating effective from June 16, 2005 and May 1, 2008, the date of the assigned 70 percent rating.  In this respect the Board notes that there are VA outpatient treatment reports from January and February 2008, as well as records from the Vet Center dated from September 2006 to May 2008.  These reports, however, cannot be said to be informal claims for an increased rating for PTSD.  These treatment records are not reports of examination or hospitalization.  See 38 C.F.R. § 157(b).  The reports do not amount to an examination, as it fails to include the level of detailed found in examination reports.  In this respect there are no mental status examination conducted in any of the treatment reports.  Additionally none of the reports are hospitalization reports.  

The determinative issue is whether it is factually ascertainable that an increased rating for PTSD to 70 percent was warranted from July 2007 to May 2008.  A review of the records fails to show that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure , or irrelevant; near continuous panic or depression affecting the ability to function independently , appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting) inability to establish and maintain effective relationships.

The evidence from this period consists of both VA treatment records and treatment records from the Missoula Vet Center.  VA treatment record from this time period, includes a January 2008 medicine outpatient note.  That note reflects that the Veteran was receiving regular treatment at the Vet Center for his PTSD, and that the Veteran found this treatment to be "quite helpful."  The Veteran described his energy and concentration as poor, and stated that his motivation was reduced.  He also stated that two of his siblings had recently passed away, and that his sleeping problems had not changed significantly.  This report does not show occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood due to such symptoms as outlined in the diagnostic code (the criteria for a 70 percent rating).

The Vet Center records from August 2007 to May 1, 2008 show that the Veteran attended weekly treatment sessions for his PTSD.  The records are progress notes of various events and situations the Veteran reported experiencing.  The Veteran expressed general symptoms of PTSD such as helplessness, depression, anxiety, avoidance, etc.  None of the reports, however, showed that he had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood due to such symptoms.  These records are not comprehensive, and do not provide the level of detail necessary to evaluate the Veteran as meeting the criteria for a 70 percent rating under the diagnostic code.  The records show that the Veteran was able to represent clients as an attorney, albeit with some challenges.  In this respect it appears that he was able to have enough social adaptability to be able to perform the functions of his job.  While his PTSD may have an impact of the Veteran's social and occupational adaptability, the evidence does not support that it raises to the level required to meet the criteria of a 70 percent rating.

Based on these treatment records, it is not factually ascertainable to pinpoint a date prior to May 1, 2008 for which the Veteran's PTSD symptomatology was suggestive of meeting the criteria for 70 percent rating.  

In light of the foregoing, the Board must find that the preponderance of the evidence is against the claim for an earlier effective date for the grant of a 70 percent rating for PTSD; there is no doubt to be resolved; and an effective date earlier than May 1, 2008 for the award of a 70 percent evaluation for the Veteran's PTSD is not warranted.  


ORDER

The claim to revise or amend the August 1995 RO determination that denied service connection for PTSD based on clear and unmistakable error is denied.  

An effective date earlier than May 1, 2008 for the award of an increased, 70 percent evaluation for the Veteran's PTSD is denied.  


REMAND

The Veteran's three remaining claims must be remanded.  

In his most recent hearing, the VLJ noted that the arguments that the Veteran was making regarding his earlier effective date for the award of service connection for GERD were actually raising the issue of clear and unmistakable error with regard to the August 23, 1995 rating decision that initially denied his claim.  The VLJ found that the Veteran had raised the issue of CUE with that rating decision, and stated that the issue would be referred to the RO to be adjudicated in the first instance.  

The RO, however, had already adjudicated such a claim, denying it in a January 2012 rating decision.  Though the Veteran did not file a Notice of Disagreement with regard to that initial denial, the Board interprets his testimony at the June 2012 hearing as such a disagreement.  Accordingly, the Board has jurisdiction over the claim, but it may not decide it as no Statement of the Case has been prepared.  Accordingly, this claim must be remanded in order that a Statement of the Case may be issued.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The Veteran's two remaining claims are inextricably intertwined with his CUE claim being remanded.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  If the Veteran's CUE claim is granted, his claim for an earlier effective date for the award of service connection for his GERD would become moot.  Similarly, the Veteran's claim for an initial compensable rating would necessarily be affected by any decision that placed the effective date for this condition prior to the date currently assigned.  These issues are thus inextricably intertwined with the CUE issue, and they must be remanded as well.  

Accordingly, the case is REMANDED for the following actions:

1.  Provide a Statement of the Case to the Veteran and his representative regarding the issue of whether an August 23, 1995 rating decision denying service connection for a chronic digestive disorder may be revised or amended on the basis of clear and unmistakable error (CUE).  The Veteran must be informed of the period of time within which he must file a Substantive Appeal to perfect his appeal to the Board concerning this issue.

2.  After completing any additional development deemed necessary, the RO should readjudicate the intertwined claims of entitlement to an effective date earlier than December 11, 2006 for the grant of service connection for GERD and entitlement to a compensable initial rating for GERD.  If either benefit sought on appeal remains denied, the Veteran and his accredited representative should be issued a Supplemental Statement of the Case (SSOC). The Veteran and his representative should be given the opportunity to respond to the SSOC.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


